          Case 19-51265-SCS                       Doc 1               Filed 09/03/19 Entered 09/03/19 14:54:54                         Desc Main
                                                                      Document     Page 1 of 57
     Fill in tills information to identify your case:


     United States Bankruptcy Court for the:
 Eastern District of Virginia

 Case number (if known):                                              Chapter you are filing under.
                                                                                                                2019 SEP-3 PM2-'*''
                                                                      Sf Chapter?
                                                                      □ Chapter 11
                                                                      □ Chapter 12
                                                                      □ Chapter 13                                                       if this Is an
                                                                                                                                   ,        filing


Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
Joint case—and In Joint cases, these forms use you to ask for Information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When Information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report Information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 11n all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, if more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


                Identify Yourself

                                         About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
1.     Your full name

       Write the name thatis on your     JAZZMINE
       government-Issued picture
                                         First name                                                   First name
       identification (for example,
       your driver's license or
       passport).                        Middle name                                                  Middle name

       Bring your picture                STEPHENSON
       identification to your meeting    Last name                                                    Last name

       with the trustee.
                                         Suffix (Sr., Jr., II, III)                                   Suffix (Sr., Jr.. II, III)




2. Allothernamesyou
       have used in the last 8           First name                                                   First name
       years

       Include your married or           Middle name                                                  Middle name
       maiden names.
                                         l.ast name                                                   Last name



                                         Rrst name                                                    First name


                                         Middle name                                                  Middle name



                                         Last name                                                    Last name




       Only the last 4 digits of
       your Social Security              XXX      - XX -              2                               XXX      - XX - .

       number or federal                 OR                                                           OR
       Individual Taxpayer
       Identification number             9xx - XX -                                                   9xx - XX -
       (ITIN)

Official Form 101                                      Voluntary Petition for IndMduals Filing for Bankruptcy                              page 1
Case 19-51265-SCS   Doc 1   Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document     Page 2 of 57
Case 19-51265-SCS   Doc 1   Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document     Page 3 of 57
Case 19-51265-SCS   Doc 1   Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document     Page 4 of 57
Case 19-51265-SCS   Doc 1   Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document     Page 5 of 57
Case 19-51265-SCS   Doc 1   Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document     Page 6 of 57
Case 19-51265-SCS   Doc 1   Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document     Page 7 of 57
Case 19-51265-SCS   Doc 1   Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document     Page 8 of 57
Case 19-51265-SCS   Doc 1   Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document     Page 9 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 10 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 11 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 12 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 13 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 14 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 15 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 16 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 17 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 18 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 19 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 20 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 21 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 22 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 23 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 24 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 25 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 26 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 27 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 28 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 29 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 30 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 31 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 32 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 33 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 34 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 35 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 36 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 37 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 38 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 39 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 40 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 41 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 42 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 43 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 44 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 45 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 46 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 47 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 48 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 49 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 50 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 51 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 52 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 53 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 54 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 55 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 56 of 57
Case 19-51265-SCS   Doc 1    Filed 09/03/19 Entered 09/03/19 14:54:54   Desc Main
                            Document      Page 57 of 57
